Citation Nr: 1330245	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  12-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for carcinoid cancer of the colon.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty form April 1990 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Manchester RO.

In March 2013, the Board sought an opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901.  Pursuant to this request, the Board received a VHA opinion in May 2013, and it is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, the claim for service connection must be remanded for additional development.

The Veteran contends his carcinoid cancer of the colon is related to his military service.  He stated it was a slow growing tumor that he believed was present for approximately 10 years by the time it was diagnosed.  He asserted he had no family history of cancer, but there was asbestos on board the U.S.S. Austin and U.S.S. Enterprise.  See the August 2010 statement.  He also stated his headaches, which are a service-connected disability, are a symptom of carcinoid cancer.  See September 2010 statement.

The Veteran was initially afforded a VA examination in May 2011 and because the examiner was unable to provide an opinion as to the relationship between asbestos exposure and the claimed disability without speculating, the Board sought a VHA opinion that was intended to address not only asbestos but also whether the disability had its onset during service.  While oncologist who provided the VHA opinion addressed the asbestos aspect of the claim, no opinion was offered regarding whether the carcinoid cancer had its clinical onset during service.  Therefore, the opinion was incomplete.

Upon further review of the record, the Board notes that the Veteran underwent a physical examination during service in March 1994 for the purpose of determining whether he was qualified to perform "ionizing radiation" work.  While he was found qualified there is no record of the specific nature of the work and if he did, indeed, engage in such work after the examination.

Under 38 C.F.R. § 3.309(d), there are several disabilities specific to radiation exposed veterans, which if manifested, are presumed to be service related.  Cancer of the colon and small intestines are listed among the diseases.  See 38 C.F.R. § 3.309 (d)(2).  However, the Veteran also must be shown to have engaged in any one of the specified radiation-risk activities for the presumption to apply.  See 38 C.F.R. § 3.309(d)(3).

Due to the potential applicability of the presumption, additional development is needed to determine whether the Veteran participated in one of the recognized radiation-risk activities.  In the event the activity is not one of the enumerated activities, an opinion should nevertheless be sought with regard to the type of ionizing radiation risk activity he performed.

As this matter is being remanded, additional treatment records for the Veteran's carcinoid radiation should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2011.

2.  Make arrangements to obtain the Veteran's  treatment records from William Barton, M.D., Dr. Talcott, and Seacoast Cancer Center and Wentworth Douglass Hospital, dated since June 2010.  

3. Make arrangements to obtain the Veteran's complete service personnel records.  Specifically, obtain any records that would document the type of ionizing radiation-type work he may have performed between March and May 1994.  Associate all records received with the Veteran's file.

4.  After all pertinent treatment records have been associated with the claims file, arrange for a VA examination, preferably with an oncologist.

a) The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report the folder was reviewed in conjunction with the examination.

b) The examiner should take a complete history from the Veteran regarding his military service and medical condition since service.

c) Based on the Veteran's contentions, the examination, a review of the claims file, and any additional record that may have been received as a result of this remand, the examiner must address the following questions:

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's slow growing carcinoid cancer of the colon had its clinical onset during service or manifested to a compensable degree within the first year following his separation from service?  In providing this opinion, please address the Veteran's contention that he had a slow growing tumor that he believed was present for approximately 10 years by the time it was diagnosed.  

* If the Veteran engaged in ionizing radiation work during his service, is it at least as likely as not that his carcinoid cancer of the colon is related to the radiation work he performed during service?

d) The examiner must provide a comprehensive report including complete explanation of the rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Next, review the examination report for compliance with the Board's directives.  If an adequate response is not offered for any directive, then return it to the examiner for an addendum.

6.  After all of the requested actions above are completed and any additional notice or development deemed warranted is undertaken, readjudicate the claim for service connection in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

